NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     JAMES EUGENE JONES, Petitioner.

                         No. 1 CA-CR 17-0219 PRPC
                              FILED 1-18-2018


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2015-002413-001
                  The Honorable Jerry Bernstein, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Gerald R. Grant
Counsel for Respondent

James Eugene Jones, San Luis
Petitioner
                             STATE v. JONES
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Jennifer M. Perkins joined.


T H O M P S O N, Judge:

¶1             James Eugene Jones petitions for review of the dismissal of
his petition for post-conviction relief of-right (PCR) filed pursuant to
Arizona Rule of Criminal Procedure Rule 32.1. We have considered the
petition for review and grant review, but deny relief.

¶2             Jones was indicted for one count of possession of dangerous
drugs for sale, and two counts of misconduct involving weapons. Later,
the state filed an allegation of historical prior convictions, an allegation the
offenses were committed while Jones was on felony release, and an
allegation the drugs Jones possessed exceeded the statutory threshold
amount.

¶3            Although the prosecutor was initially unwilling to extend any
plea offer, counsel managed to negotiate a plea agreement for Jones. In
exchange for his guilty plea to conspiracy to possess dangerous drugs for
sale and to misconduct involving weapons, both with two historical prior
convictions, the state agreed to dismiss the remaining count in the
indictment, and the allegation of additional prior convictions, the allegation
the offenses were committed while Jones was on felony release, and the
allegation the drugs possessed exceeded the statutory threshold amount.

¶4          The superior court accepted the plea. At sentencing, the
superior court found mitigating and aggravating circumstances and
sentenced Jones to the minimum term of 14 years’ imprisonment for
conspiracy to possess dangerous drugs for sale, and a concurrent
presumptive term of 10 years’ imprisonment for misconduct involving
weapons.

¶5            Jones timely commenced PCR proceedings. Counsel was
appointed, but found no claims for relief. Jones filed a pro se petition and
raised four issues; he claimed that his right to a speedy trial had been
violated, that his counsel was ineffective for failing to convey a plea offer,
that the court failed to consider mitigating evidence, and that his sentences



                                       2
                             STATE v. JONES
                            Decision of the Court

were unfairly disparate. After considering the petition, the state’s response,
and the reply, the superior court summarily dismissed, and this petition
for review followed.

¶6             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 576-77, ¶ 19 (2012). It is Jones’ burden on
review to demonstrate that the superior court abused its discretion. See State
v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App. 2011). Jones has not carried his
burden.

¶7            The superior court dismissed the proceeding in an order that
clearly identified and correctly ruled upon the issues raised. Further, the
court did so in a thorough, well-reasoned manner that will allow any future
court to understand the court’s rulings. Under these circumstances, “[n]o
useful purpose would be served by this court rehashing the trial court’s
correct ruling in a written decision.” State v. Whipple, 177 Ariz. 272, 274
(App. 1993). Therefore, we adopt the superior court’s ruling as to these
claims and deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3